Drawings
The drawings were received on 4/21/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 15  is amended to correct a minor error in line 1. 
15. (Currently Amended) The freezing device of claim 14, further comprising wherein the [[a]] controller is further configured to: operate the pump to circulate the freezing solvent from the at least one inlet, through the at least one liquid transmission means to the at least one outlet; control an opening of the at least one inlet and the at least one outlet using one or more electromechanical valves provided within the at least one inlet and the at least one outlet to permit flow of the freezing solvent through the at least one inlet and the at least one outlet respectively; operate the at least one agitator at a predefined speed; until a core temperature of each sample reaches the predefined temperature.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered objections to the drawings are withdrawn. Previously entered rejections under 35 USC 112 are withdrawn. Previously entered claim interpretations under 35 USC 112 are maintained as applicable. independent claims 1, 14 are allowable over the prior art of record for substantially the reasons presented by applicant in the Applicant Arguments/Remarks Made in an Amendment of 4/21/2022 and 5/26/2022. As independent claism 1, 14 are allowable over the art of record, therefore claims 2-13, 15, 17, 20-24 depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763